                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MASSACHUSETTS



            LUIGI WARREN,

                      Plaintiff                                Civ. A. No. 17-12472-DLC

            vs.

            THE CHILDREN’S HOSPITAL
            CORPORATION,

                      Defendant



                  PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                              MOTION FOR SUMMARY JUDGMENT

                                         FACTUAL BACKGROUND

A. Dr. Warren Takes a Postdoc Job at the Immune Disease Institute

        Dr. Warren began his employment as a postdoctoral researcher (“postdoc”) at the Immune

Disease Institute (IDI), a Harvard-affiliated non-profit research institution, in November 2007. He joined

the lab of Prof. Derrick Rossi, a junior “Principal Investigator” (PI) at the Institute, as the lab’s first

postdoc. Dr. Warren had previously collaborated with Dr. Rossi at Stanford University, where they were

respectively graduate student and postdoc. The postdoc job was an “at will” position without a written

employment contract. However, the IDI did have in place a “Participation Agreement” (SUMF Ex. 3, pp.

15-17)1 which made it a condition of continued employment that researchers support efforts to patent

inventions made at the Institute and assign ownership of such inventions to their employer while setting

the terms for the Institute’s sharing of licensing revenue with them as employee-inventors. The rights and

obligations were spelled out in the IDI’s “Research and Technology Policy,” of October 28, 2004 (SUMF

Ex. 3) which incorporated the Participation Agreement, and which was shown to new hires during



        1
          The abbreviation “SUMF” herein refers to the Defendant’s Statement of Undisputed Material Facts filed
with the Defendant’s motion for summary judgment.


                                                        1
Orientation and posted on the IDI intranet for employees’ perusal (Exhibit 7 at ¶ 12 and ¶ 14).

B. Dr. Warren Conceives a New Way to Make Stem Cells with mRNA

        In June 2008 Dr. Warren conceived a novel method for using synthetic “messenger RNA”

(mRNA) to reprogram ordinary skin cells into stem cells (Exhibit 2 at p. 3-74 of the notebook). He

pitched the idea as a research project to Prof. Rossi the following month and received permission to

explore further (Id. at p. 3-112). When his early trials showed the idea had promise, Prof. Rossi

authorized him to pursue the project with full vigor. This represented a major gamble of Rossi Lab startup

funds on an initiative in a field (“cellular reprogramming”) in which neither Dr. Warren or Prof. Rossi

had significant specialized expertise.

        As it was clear that the mRNA technique could have commercial value if brought to fruition,

Prof. Rossi briefed Ryan Dietz, the head of the IDI’s Office of Technology Development, about Dr.

Warren’s project in August 2008 (Exhibit 3). By November 2008 Dr Warren had already shown that

“innate immune” responses represented the main hurdle to achieving the sustained protein expression

from mRNA needed to effect reprogramming, and he had identified and experimentally demonstrated a

powerful strategy for overcoming this problem involving the use of “modified RNA”—a technology

which would later gave its name to a company founded by Prof. Rossi, Moderna Therapeutics (Exhibit 2

at p. 6-29). Prof. Rossi and Dr. Warren met to discuss this progress with Mr. Dietz on January 12, 2009

(Exhibit 3) and brainstorming of approaches to commercialize the nascent technology began in earnest.

C. The IDI Affiliates with Boston Children’s Hospital in Contemplation of a Future Merger

        In February 2009 the IDI’s employees were told in an email from management that the Institute

would be affiliating with Boston Children’s Hospital (BCH), a considerably larger and more diversified

entity whose mission encompassed patient treatment as well as biomedical research. The Affiliation

Agreement, which was not a public document, became effective on February 20, 2009 (SUMF Ex. 7).

The affiliation was undertaken with an eye to the IDI’s merging with the Hospital after a transition period

lasting several years. The Institute would finally close its doors and merge into BCH on October 1, 2012.

        As discussed in the Defendant’s memorandum, the 2009 Affiliation Agreement included the


                                                     2
following language regarding Intellectual Property: “All IDI Intellectual Property Rights not previously

licensed as of the Effective Time shall at the Effective Time be subject to the policies and procedures

established by CMCC with respect to intellectual property of CMCC and/or its affiliates…” (SUMF Ex. 7

at ¶ 6.5) The Defendant has never claimed to Dr. Warren or offered any evidence to show that the

Institute altered the language of its internally-proffered employee-inventions policy or the Participation

Agreement prior to the 2012 merger, and it is apparent from the events of Spring 2011 (discussed below)

that even the senior administrators and legal staff of IDI and BCH believed the 2004 IDI Development

Policy governed the Institute’s relations with its own employee-inventors at that late time point, well after

Dr. Warren’s departure and the licensing of his inventions to Moderna.

D. The IDI Files Patent Applications on the mRNA Invention

        Dr. Warren succeeded in reducing mRNA reprogramming to practice by late 2009 and the focus

of practical work switched to validation experiments, which were mostly outsourced to laboratories at

other institutions with relevant specialized tools and expertise. In early 2010 Dr. Warren started writing

up his research in a scientific paper, and he and Prof. Rossi began working closely with the IDI’s tech

transfer office and its lawyers at Nixon Peabody LLP to put together a comprehensive patent filing before

any public disclosure. Amongst other things, this included outlining potential therapeutic applications for

synthetic mRNA that might broaden the appeal of the IP to prospective investors and licensees. The paper

was submitted for review on March 30, 2010, and a first provisional patent application was filed on April

16, 2010 (Exhibit 7 at ¶ 25 of the draft lawsuit). A second application was filed by the IDI’s lawyers just

before the paper, titled “Highly efficient reprogramming to pluripotency and directed differentiation of

human cells with synthetic modified mRNA,” was published by the journal Cell Stem Cell on September

30, 2010. Prof. Rossi and Dr. Warren were listed as the joint and sole co-inventors on both applications.

E. Dr. Warren Quits the IDI and the Parties Argue and Reconcile

        Despite shared excitement over the outcome of the project and the interest it was drawing from

those who had an early heads-up on the results, there was friction between Dr. Warren and his supervisor

over multiple issues, and Dr. Warren voluntarily resigned his position at the IDI in June 2010. Dr. Warren


                                                      3
never became an employee of BCH. At the behest of the IDI’s Office of Technology Development, he

executed a form assigning ownership of the first provisional patent to the IDI on August 30, 2010

(Exhibit 4, Exhibit 7 at ¶ 26 of the draft lawsuit). The Plaintiff first learned that Prof. Rossi had founded a

company on the strength of his work from reading the “Acknowledgments” section of the Cell Stem Cell

paper after it went online in September 2010.

        Although the IDI did not reach out to offer any specifics, Dr. Warren was generally aware by late

2010 that Moderna was a venture capital-backed “spinout” company founded upon his accomplishments

and that, presumably, the Institute either had done or would be doing some kind of license deal with them

from which he might eventually derive income. Indeed, an exclusive license agreement with Moderna for

the IP filings co-authored by Dr. Warren and Prof. Rossi was executed in December 2010 (SUMF Ex. 6).

The license agreement was between Moderna and the IDI, which remained a legally distinct entity from

BCH, and the Institute retained ownership of the IP until the merger in 2012, at which point the Hospital

assumed ownership of both the IP itself and of Moderna equity taken in partial consideration for the grant

of the license as the Institute’s legal successor in interest.

        There was tumult as well as anticipation around the mRNA work in the months following Dr.

Warren’s departure from the Rossi Lab. In a highly unusual development, Cell Stem Cell first accepted

and then “unaccepted” the paper describing the research, purportedly due to a communication from an

unidentified “whistleblower.” This disturbing situation was resolved in a matter of weeks, but an air of

intrigue and distrust prevailed with diverse parties apparently maneuvering for advantage.

        In February 2011 Ryan Dietz reached out to Dr. Warren to ask him to execute a second

assignment, again in favor of the IDI, covering the patent application the IDI had filed in September 2010

(Exhibit 5). Dr. Warren took the occasion to query if there had been a Moderna licensing deal and, if so,

whether it involved equity. In responding, Mr. Dietz made execution of the new assignment a

precondition for sharing details of the Moderna deal. An increasingly wary Dr. Warren balked at this

stipulation and initially declined to sign the assignment. A tug-of-war ensued in which Dr. Warren

attempted to elicit basic information about the Moderna deal (notably, whether equity was involved) and


                                                        4
his financial stake as an employee-inventor, while IDI attempted to get him to execute the second

assignment. During these exchanges (Exhibit 5) Mr. Dietz confirmed that Dr. Warren would share one

third of Net Proceeds from the IP equally with Prof. Rossi in an email which excerpted the revenue-

sharing distribution schedule directly from the IDI Policy. This comported with what Dr. Warren had

been told by Prof. Rossi during his time at the Institute. However, Mr. Dietz refused Dr. Warren’s

requests to furnish the full text of the IDI Policy so that he could see (and have on record) exactly what it

said about the parties’ rights and responsibilities and (of particular concern) the handling of equity

consideration, stating that “[t]he IDI policies are not public documents.” In a series of exchanges, Mr.

Dietz repeatedly underscored that the terms of the IDI Policy bound Dr. Warren.

        The matter dragged on unresolved for a few weeks until in March 2011 Dianne McCarthy of the

Hospital’s Office of General Counsel, acting on behalf of the IDI, sent Dr. Warren a letter demanding his

cooperation (SUMF Ex. 5) and providing a complete copy of the 2004 IDI “Research and Technology

Policy,” which Ms. McCarthy cited as the controlling authority regarding his obligations and his rights to

receive a share of revenues. Dr. Warren emailed her asking for further clarification on the legal status of

the policy document. Ms. McCarthy’s reply was unenlightening and the impasse continued (Exhibit 6). In

April, Dr. Warren got an email from IDI’s outside counsel at Nixon Peabody, again stressing that he was

obliged by the IDI’s Research and Technology Development Policy to execute the assignment and with a

draft lawsuit against Dr. Warren attached (Exhibit 7). The first count of the threatened suit was for

“BREACH OF CONTRACT: Breach of Development Policy,” thus asserting that the IDI Policy had the

force of contract and was controlling with respect to Dr. Warren’s obligations and rights in regards the

licensing of his inventive work. (The Nixon Peabody email and the draft lawsuit are elided in the

narrative presented in the Defendant’ memorandum.) After reviewing the issues with his lawyer and

satisfied to have in his hands at last the full text of the IDI Policy and affirmation of the contractual status

of the bargain offered therein, Dr. Warren willingly executed follow-on assignments proffered him by

Nixon Peabody in April 2011. He fully and promptly cooperated with all of the multiple subsequent

requests for assistance in the prosecution of the IP which he received in the years following.


                                                       5
F. Dr. Warren Learns of a “Haircut” to His Share of Moderna Revenue

        Dr. Warren received his first payment stemming from the Moderna license deal from BCH in

September 2015. The check was accompanied by a terse, spreadsheet-like statement showing some of the

computations involved in figuring the amounts distributed (Exhibit 8). The rationale for these calculations

was not explained and was unclear to Dr. Warren. It was apparent that another institution, the Harvard

Stem Cell Institute (HSCI), received 10% of the licensing proceeds “off the top.” Dr. Warren speculated

this might relate to their having provided financial support for the mRNA reprogramming work. (The

HSCI arrangement is not in controversy here.) Beyond that, it seemed Dr. Warren’s share of the 90% of

proceeds which flowed to BCH was actually slightly higher than the IDI had promised: half of 35%

instead of half of 33⅓%. Looking at the spreadsheet, it was noteworthy that Dr. Warren’s percentage

share was lower than Prof. Rossi’s. However, Dr. Warren’s view was that, so long as BCH was paying

him at least what IDI had promised—which he assumed they would consider themselves legally bound to

do—there could hardly be any basis to complain or dispute their apportionment of the revenue.

        In August 2017 Dr. Warren decided to reach out to Ryan Dietz, who now held the position of

Senior Licensing Manager at BCH’s Technology & Innovation Development Office, to ask once more

about the Moderna agreement, sparking a series of exchanges that continued into November (Exhibit 9).

This move was prompted in part by press reports suggesting a Moderna IPO might be in the offing. Dr.

Warren was still in the dark about whether the license deal had involved equity. Also, Dr. Warren had run

into former colleagues from the Rossi Lab while at a scientific meeting in Boston in June 2017 and was

told that Prof. Rossi was winding down his lab at BCH. This was surprising news and raised concerns that

something might be amiss in the relationship between Prof. Rossi and his new employer, giving Dr.

Warren another reason to “check in” on his interest at BCH.

        During an initial phone call with Mr. Dietz on August 4, 2017, Dr. Warren was informed for the

first time that the Moderna deal had involved equity. Mr. Dietz said it could be anticipated that “tens of

millions of dollars” would be distributed if Moderna underwent an IPO or buyout. Mr. Dietz sounded

encouraging about the possibility of disclosing more specifics such as the size of the equity stake and the


                                                     6
product royalty terms but said he would have to inquire first.

        Mr. Dietz shifted the discussion to what he called an “administrative matter.” This turned out to

be an ad hoc royalty distribution agreement which he had been working on, whereby parties owed

percentages of the BCH licensing revenue from Moderna would mutually agree a revised formula for

calculating the distributions. Mr. Dietz informed Dr. Warren that he (Mr. Dietz) had been operating under

a misapprehension during the transition period between the 2009 IDI-BCH affiliation and the 2012 IDI-

BCH merger. He explained that an analysis by BCH’s lawyers had concluded that by dint of the 2009

agreement the IDI’s management had promised BCH to adopt its 1992 “Children's Hospital Policy on

Inventions and Intellectual Property” for any IP licensed after the affiliation came into effect.

        Under the BCH policy of 1992 (SUMF Ex. 9) the Inventors’ Share is higher than at the IDI for

cash-based licensing revenue while the cumulative net revenue is under $500K, with inventors who stay

at the institution getting better treatment in this bracket. Above the $500K threshold all listed co-inventors

share equally, but the overall Inventor’s Share falls to 25%—significantly less than the one third share

called for in the IDI Policy. Also, while the IDI Policy prescribes that one third of revenues go to the lab

of the PI on the licensed technology (if still active at the Institute), the 1992 BCH Policy has no “Lab

Share” at all. For example, if $100M comes in from a license, the institutional share is about $33M under

the IDI formula and $75M under the BCH formula, and the Hospital gets to keep an additional $42M

under BCH rules ($33M that would have gone to the lab and $9M that would have gone to the inventors).

        There are also important differences between the promises made regarding the Inventor’s Share

of equity-derived licensing consideration under the two policies. Page 10 of the IDI Development Policy

straightforwardly directs that “the Inventor’s share of equity taken as a royalty shall be distributed to

Inventors at the earliest opportunity following receipt.” The handling of equity in the BCH Policy is

addressed in the 1993 amendment to the Policy, which states in part:

     Consistent with the Guidelines, the ownership, management and disposition of such equity shall be within
     the sole discretion of the Hospital. In the event the Hospital decides to sell such equity or to permit an
     inventor to own directly such equity, the cash proceeds or share of stock, as appropriate, will be
     distributed to the inventor as follows:




                                                         7
        - 25% to the Inventor
        - 25% to the Inventor's Department
        - 40% to the Hospital
        - 10% to the Office of Research Administration

        In essence, the Policy says that if and when BCH decides to liquidate equity it should distribute

25% of the proceeds to inventors, but it also countenances the distribution of 25% of equity directly to

inventors as an alternative way of paying them their share. The latter “Inventor’s option” is discussed in

more depth in the non-public “Guidelines” on equity management referred to in the 1993 Amendment to

the Policy (Exhibit 11). However, there is no promise to inventors that the Hospital will either liquidate

its equity or directly distribute equity according to any objectively defined circumstances or timeline.

        The ad hoc split agreement letter proffered for Dr. Warren’s signature in 2017 provides for a flat

27.5% Inventor’s Share and a 7.5% Lab Share and, like the BCH Policy, makes no promises as to how or

when “equity value” will be distributed. 2 After several exchanges, Dr. Warren told Mr. Dietz that he was

unwilling to sign off on the ad hoc agreement because he believed he would be forfeiting his right to

challenge what appeared to him a clear breach of contract. Mr. Dietz responded by offering to have a

BCH lawyer reach out to explain why the changes were in fact justified. In the event, no such follow-up

from BCH’s legal department occurred. With some difficulty, Dr. Warren was able to coax Mr. Dietz into

offering a slightly more detailed but still unconvincing rationale for the Hospital’s repudiation of the

IDI’s promises to the Plaintiff. According to Mr. Dietz, BCH’s in-house review concluded that, as the

IDI-Moderna agreement post-dated the Affiliation Agreement and the IDI Policy included language

giving management scope to amend the policy, the revenue-sharing terms in the BCH Policy represented

true IDI policy at the time of the license agreement, not those in the 2004 IDI Policy document (Exhibit

9). Mr. Dietz now flatly refused to offer details of the Moderna licensing deal, citing “policy.” Given this

impasse and the stakes involved due to Moderna’s multibillion-dollar valuation, Dr. Warren felt he had no

choice but to bring the matter before a court of law and filed the instant suit in Massachusetts District




        2
          The agreement letter proffered by Ryan Dietz in August 2017 was dated January 22, 2017. It was
unsigned but the percentages were the same as in the partially-executed November 13, 2017 letter (SUMF Ex. 8.)


                                                         8
Court in December 2017. (Compl., ECF 1).

G. Moderna Goes Public in December 2018

        At the time this suit was filed Moderna remained private and its stock was therefore illiquid for

practical purposes. Moderna went public on NASDAQ, trading as $MRNA, on December 7, 2018. The

shares held by the Hospital are subject to the 180-day post-IPO lockup period and will become liquid

when the lockup expires in June. The $MRNA share price at liquidity remains to be seen, but the IDI’s

stake would have a value of at least ~$50M at the IPO Offering Price set by the underwriters3.

                                                 ARGUMENT

H. Contrary to the Defendant’s memorandum, the Hospital has not treated Dr. Warren fairly in
    respect to the ad hoc policy, and the representations therein regarding the controversy over the
    ad hoc policy are tendentious and misleading.

        Reading the Defendant’s memo, one might easily get the impression that the Hospital came up

with the 2017 ad hoc distribution policy primarily to address perceived inequality and unfairness in the

treatment of Dr. Warren relative to Prof. Rossi under the 1992 BCH Policy. The real story is quite

different. Dr. Warren was not consulted on the creation of the ad hoc policy but was rather presented with

it in 2017 as a fait accompli. As discussed above, Dr. Warren never raised concern over unequal treatment

relative to Prof. Rossi in the early distributions, being content with the fact that, based on the limited

information provided in the statements he received in the 2015-2017 period, BCH appeared not to be in

violation of IDI’s promises regarding his percentage. BCH, like the IDI before them, omitted to disclose

to Dr. Warren that there was a high-value equity component before devising the ad hoc policy, preventing

him from recognizing that a substantial, unilateral “haircut” to his share of the income was in the works

before offering him a slightly less offensive haircut through the ad hoc policy. In keeping with the general



        3
           Exhibit 10 documents the equity received by the IDI. The estimate of $50M is based on the number of
Common Units specified on the October 7, 2013 certificate, making the conservative assumption the Common Stock
certificates shown in the exhibit correspond to the same underlying stake rather than additional equity. The 9.9935
common stock for common unit conversion pursuant to the company’s 2016 Reorganization and 2.18 reverse stock
split of November 27, 2018 described in Moderna’s S-1/A filing with the SEC of December 4, 2018 are applied to
get the number of shares at the IPO, and the Offering Price of $23 per share is taken from Moderna’s 424B4 filing.


                                                        9
pattern of information hiding, the IDI flouted its own standards regarding the ethical handling of licensee

equity (SUMF Ex. 3 at Receipt of Equity on p. 10 of the Policy) by failing to publicly disclose it had

taken a stake in Moderna while BCH violated similarly strong provisions in the “Guidelines” referenced

in the 1992 Policy (SUMF Ex. 9 at p. 4 of the Policy, Exhibit 11 at Disclosure). This seems all the more

problematic given that Dr. Robert Langer, a member of BCH’s senior management (Exhibit 12), received

a significant equity stake in Moderna. (The company’s S-1/A SEC filing of December 4, 2018 disclosed

Dr. Langer’s 3.6% post-IPO stake, worth over a quarter of a billion dollars at the IPO Offering Price.)

        In fact, any equalization in the payments due Dr. Warren and Prof. Rossi under the ad hoc policy

relative to the 1992 BCH Policy will affect only a miniscule fraction of the distributions to the inventors,

owing to the fact that the anticipated equity revenue is (and has been for several years, given Moderna’s

well-known “unicorn” status) about two orders of magnitude higher than the $500K threshold built into

the 1992 BCH Policy, above which all inventors would be treated equally anyway.

        In reality, as Dr. Warren learned in 2017 from speaking to his former supervisor, the main driver

for the institution of an ad hoc policy was pushback from Prof. Rossi over the fact that IDI’s prescribed

“Lab Share” (worth ~$15M at the IPO Offering Price) disappeared completely under the BCH Policy. It

seems likely that Prof. Rossi received a substantial founders equity stake in Moderna as one of its three

scientific co-founders, probably of similar magnitude to that of his co-founder Dr. Langer, and thus the

issue of whether the Inventor’s Share of license revenues is 25%, 27.5% or 33⅓% is to him marginal next

to the question of the Lab Share. Indeed, that was Dr. Warren’s takeaway from their exchanges in 2017.

Also noteworthy is that the drawdown of Prof. Rossi’s lab—which first raised alarms for Dr. Warren in

2017—was still effective last year (per an email exchange between Dr. Warren and Prof. Rossi in August

2018), that a press release from Convelo Therapeutics, a Cleveland-based startup of which Prof. Rossi is

CEO, refers to his Boston appointments in the past tense (Exhibit 13) and that internal BCH

communications produced in discovery show Prof. Rossi pointedly raising the issue of the Lab Share in

the context of discussing his contemplated shutdown of his lab at the Hospital (Exhibit 14).

        Thus, the impression created by the Defendant’s memorandum that the Plaintiff is a lone


                                                     10
malcontent here is more than slightly deceptive. And, in contrast to Prof. Rossi, who at least became a

Hospital employee, Dr. Warren has no other leverage to pursue his complaint than to bring it for

adjudication before a court of law.

I. Contrary to the Defendant’s memorandum, it is not obvious that the timing of the invention’s
    conception, reporting and reduction to practice is irrelevant to the resolution of the case.

        If the court finds that that the IDI policies were the basis of a bilateral contract which Dr. Warren

accepted as a result of signing the Participation Agreement—as the IDI represented to BCH he and all

other current employees did within the Affiliation Agreement (SUMF Ex. 7 at ¶ 2.9.2)—or simply by

showing up for work, then the timeline of his inventive work may indeed be irrelevant as his acceptance

of the terms offered in the Policy occurred before he even conceived the invention. If, alternatively, the

court finds that the IDI inventions policy was a unilateral contract pertaining specifically to actual

employee-inventors with acceptance by performance, the timing of the invention could be relevant as the

prevailing view is that in such cases the acceptor obtains an option contract locking in the terms either by

beginning performance—Restatement (Second) of Contracts § 45 (1981)—or through some “substantial

performance.” Cook v. Coldwell Banker/ Frank Laiben Realty Co., 967 S.W.2d 654 (Mo. Ct. App. 1998).

        With respect to the timing of the invention, the Director of IDI’s Office of Technology

Development, Ryan Dietz, was briefed on Dr. Warren’s invention by Prof. Rossi in August 2008 (Exhibit

3). In filings to the USPTO, BCH asserted its conception occurred no later than June 2008, referencing

Dr. Warren’s lab notebooks (Exhibit 15 and Exhibit 2 at notebook p. 3-74). In addition, although a full

reduction to practice was not attained until late 2009, Dr. Warren had already identified innate immune

responses as the key roadblock to that reduction to practice and conceived, tested and demonstrated the

utility of modified RNA as a way around this problem several months before the IDI-BCH Affiliation

Agreement became effective in February 2009 (Exhibit 2 at p. 6-29 of the lab notebook).

J. Contrary to the Defendant’s memorandum, boilerplate language regarding the mutability of
    the IDI Policy does not render it an illusory contract, while a deeper consideration of the aims
    of the Policy argues against affording BCH any benefit of the doubt in regard to such a claim.




                                                      11
        An “illusory contract” is an agreement that looks at first sight like a real, legally-binding contract,

but on closer examination fails to satisfy the basic requirement that a contract must incorporate a bargain

involving a mutual exchange of consideration or forbearances because at least one of the parties does not

really promise anything at all. For example, if A promises B that he might give B $1000 in return for the

title to B’s car, that is an illusory contract. The Defendant’s memorandum claims it is obvious and beyond

contention that the 2004 IDI Research and Technology Policy is only an illusory contract because of the

following sentence which appears in the preamble to the document (“A. PURPOSE”):

     The Trustees retain the discretion to amend this Policy from time to time to fulfill these purposes.

        On the Defendant’s theory, then, the IDI Policy offers not a bargain but rather a descriptive

snapshot of management sentiment on a particular day in 2004 as to what kind of language might induce

employee effort, cooperation, retention (and so on), e.g., the throwing out of a suggestion that a 1/3rd

share of licensing proceeds will be distributed to cooperating employee inventors. Given the notion of

“illusory contract” invites abuses that would be corrosive to civil society based on the creative use of

equivocation or actual or functional “fine print” disclaimers, and that a general principle of contract law is

that courts should err on the side of enforcing contracts, courts have traditionally been reluctant to deem

promises illusory where there is the appearance of an obligation within an agreement. See Wood v. Lucy,

Lady Duff-Gordon, 222 N.Y. 88, 118 N.E. 214. Looking at the language cited above, which is not even

highlighted within the Policy document, it seems doubtful that, properly construed, it renders the very

specific promises of consideration in the body of the document illusory. The letter of the statement is in

fact perfectly compatible with the idea that any amendment to terms materially affecting the rights of an

existing party would only be done in a manner which exempts that party or fairly bargains for their assent

(which is in fact possible with any contract). Inasmuch as the sentence is vague boilerplate, it is also

subject to the doctrine that ambiguous language in a contract should be interpreted contra proferentum in

the case of any dispute as to its meaning.

        The memorandum’s discussion of the general nature of academic revenue sharing policies notes

that “better retention” is one of the motivations behind such policies. It is worth bringing out here that a


                                                          12
key element of this “retention” is the retention of staff who have already conceived and started work on

commercially promising innovations. Given the potential for higher pay and consulting work in industry,

and even the prospect of allying with other parties to start a company and receive founder equity, there

would be a strong incentive for postdocs who have promising ideas and findings to “jump ship” and quit

low-paying at-will employment positions absent the revenue-sharing arrangements generally offered by

their academic employers. Over time, this would entail a substantial loss of licensing income to those

academic employers. These effects would be felt more acutely at pure research institutions such as the

IDI, as compared to diversified enterprises such as Children’s Hospital.

        Losses from lower licensing revenue are not the end of the story here. An ecosystem turning out

academic “spinout” companies has arisen in the biotech arena which affords professors ample scope to

translate the ideas of junior researchers and funding from non-profit and public entities into substantial

private fortunes through the receipt of founder equity in venture capital-backed startups. The burgeoning

opportunities to cash in on academic appointments enhance the abilities of the institutions to attract talent

in a virtuous cycle. This entire ecosystem would be undermined if low-paid innovators at the base of the

system were not induced to finish commercially-promising work in the same labs in which they started.

        The foregoing context is pertinent to the question of whether specific, detailed revenue-sharing

terms laid out in academic invention “policies” should properly be construed as non-binding, illusory

promises or whether they represent binding offers of consideration to employee-inventors who reduce

their ideas to practice in-house and cooperate in the securing of institutional IP rights for the same.

K. Contrary to the Defendant’s memorandum, promises in employee handbooks have been ruled
    to have contractual effect in the absence of clear, unambiguous language disclaiming this intent.

        The IDI’s invention policy sets out in specific terms the cooperation the institution demands of its

employees to enable it to generate licensing revenues from the Institute’s core scientific research and

innovation activities while spelling out in equally concrete terms the consideration offered to incentivize

this cooperation. The trend in Massachusetts case law for some years has been to accord contractual status

to apparent promises found in employee handbooks, even made in regard to what might reasonably be


                                                      13
considered purely administrative questions such as disciplinary procedures, unless the employer goes out

of its way to disclaim binding intent and specifically draws the employees’ attention to such disclaimers.4

See Ferguson v. Host International, Inc., 53 Mass App. Ct., 96 (2001).The aim is to prevent employers

from abusively “having their cake and eating it” by dangling rewards for efforts and forbearances on the

part of employees which they can back away from after having reaped the benefits of the induced

behavior. See O’Brien v. New Eng. Tel. & Tel. Co., 422 Mass. 686, 692-93 (1996).

L. Contrary to the Defendant’s memorandum, if the IDI policy is a contract, the boilerplate
    language therein regarding the possibility the policy might be changed did not give the IDI the
    right to unilaterally alter consideration it had already promised to employee-inventors.

        As a general principle of contract law, if a contract allows for one party to unilaterally change the

consideration offered in the bargain after the other party has accepted, the rules governing such variation

must be specified in reference to some objective, external factor or metric outside the parties’ control, for

example the Prime Rate or the price of a barrel of oil. The language in the IDI Policy regarding the

Board’s right to amend is vague boilerplate which does not provide a basis for the institution to vary the

Inventor’s Share of revenue without notice after the inventor has accepted the contract. Moreover, the IDI

Participation Agreement specifically calls prospective inventors’ attention to the distribution schedule in

Section H of the Policy, underscoring the definite and specific character of the consideration on offer:

     Distribution Policy. I have read and understood the Distribution of Net Proceeds mentioned in the IDI’s
     “Research and Technology Development Policy.”

M. Contrary to the Defendant’s memorandum, even if the Court finds that the IDI-BCH Affiliation
    Agreement altered the IDI’s policies and they had the right to unilaterally make such a change,
    the promises regarding IDI employee consideration would be unaffected.

        With respect to the effective policy at IDI at the time the Moderna License was executed in 2010,

the Defendant claims that by language in a clause within the 2009 Affiliation Agreement, the IDI




        4
           Reviewed in Employee Handbooks in Massachusetts: Benefits, Pitfalls and Preserving At-Will
Employment by Tamsin R. Kaplan (presenter and author), Massachusetts Continuing Legal Education, 2010,
available at http://www.davismalm.com/1BE153/assets/files/News/KaplanEmployeeHandbooksinMass.pdf.


                                                        14
committed itself to making inventions licensed after the Affiliation subject to the Hospital’s policies

regarding IP, which they equate with the Amended 1992 BCH Policy. It is the Defendant’s position that

the head of the IDI’s tech transfer office, the IDI’s counsel at Nixon Peabody and BCH’s Office of

General Counsel were all simply mistaken when more than two years after the affiliation they advised the

Plaintiff, in response to his pointed queries regarding his rights and obligations with respect to the

technology licensed to Moderna, that these were set out in the 2004 IDI Policy document, while making

no mention at all of the 1992 BCH Policy. Even if we accept that this was all disinterested human error

arising from poor communication or a cavalier, “anything goes” approach to such matters by the

institutions’ management, administrators and counsel that would not, of course, prove the IDI Board had

any right to abrogate specific promises made to employees by adopting a policy with different promises.

Parties makes mutually contradictory promises to different counterparties in contracts all the time and,

when they do, their liabilities multiply accordingly and they may end up in court, as in the instant case.

        Even if one were to accept that the management had the right to override their earlier promises to

employee-inventors, there is still no evidence that they did so. What matters here is the specific offers

made to inventors in return for their effort and cooperation—the law has little to say about “policies” as

such. The 1992 BCH Policy is explicit that it specifies only the consideration to be paid to Children’s own

employee-inventors. Dr. Warren was never an employee of Children’s having left long before the 2012

merger. Insofar as the BCH Policy says anything about the payments to be made to employee-inventors at

collaborating institutions it only suggests—reasonably enough—that they be paid according to the

respective institution’s inventions policy (SUMF Ex. 9):

     This policy provides that Children's Hospital pays royalties only to its own inventors. However, when a
     Children's Hospital inventor makes an invention with a co-inventor in another academic or non-profit
     institution, and the institutions agree to market the invention jointly, the Director of Research
     Administration may authorize an agreement whereby each institution pays all inventors according to the
     terms of its own intellectual property policy.

        There is nothing in the language of the Affiliation Agreement about retiring the IDI Policy. Thus,

even on the most Defendant-friendly interpretation of the facts and law, the operative promises regarding

revenue sharing applicable to Dr. Warren are those found within the 2004 IDI Development Policy—a


                                                        15
conclusion which also has the virtue of living in perfect harmony with basic principles of contract law.

N. Contrary to the Defendant’s memorandum, it is not necessary to prove that contract terms
    have been read by a counterparty or relied upon to establish breach of contract.

        The memorandum states as fact that Dr. Warren has testified that he never read the IDI Policy

while at the Institute. In fact, as he stated in the deposition, he recalls being told of the specified 1/3rd

Inventor’s Share verbally by his supervisor but simply has no recollection of whether he ever perused the

IDI Policy document during the years he worked at the Institute (SUMF Ex. 1 at 75:15-76:13). The IDI

itself claimed the Policy was shown to new hires at Orientation as a matter of standard practice and was

posted on the IDI employee intranet (Exhibit 7 at ¶ 12 and ¶ 14 of the draft lawsuit), and they represented

to BCH in the 2009 Affiliation Agreement that all current employees had signed the Participation

Agreement (SUMF Ex. 7 at ¶ 2.9.2). In any case, this question is not relevant to whether a breach of

contract has occurred. In most contractual interactions which occur in our society where there is a written

contract, one of the parties does not read the full text of the contract. For example, one might buy a car

without examining the warranty terms at the time of sale. If the car’s engine blows up after 4 years, the

parties’ legal rights and duties are different according to whether the sales contract specifies a 3-year

warranty or 5-year warranty, whether or not the buyer was aware of those terms before the purchase.

O. Contrary to the Defendant’s memorandum, it is by no means clear that arguments based on
    estoppel or reliance are moot and inapplicable in this dispute or that Dr. Warren’s alleged
    knowledge of his duty to assign must inevitably relieve the Defendant from liability arising from
    the IDI’s later-disavowed assertions of 2011 regarding their obligations to the Plaintiff.

        The memorandum strives to make the case that the positions taken regarding the binding

character of the IDI Policy in 2011 by diverse representatives of BCH and its predecessor in interest and

later repudiated by the Hospital cannot now be adduced to establish liability through any claim based on

estoppel or reliance should the Court find the Policy was an illusory contract or that it was a contract

whose terms with respect to consideration promised Dr. Warren were rightfully varied after acceptance.

In other words, even if it seems at first sight that the inconsistency in the Defendant’s position has

allowed it to take unjust advantage of the Plaintiff by hoodwinking him into giving the Defendant what it


                                                        16
wanted and needed and then double-crossing him on his promised recompense, in law he can have no

plausible claim apart from alleging breach of contract.

        One rationale here is that there is no reason to believe that Dr. Warren would have withheld the

invention assignments had he been told of the “haircut” to his percentage, the backtracking on any firm

promise to share equity in a timely fashion and the assertion that any promises made to inventors were

illusory and legally unenforceable. In fact, it is reasonable to infer based on the probing character of Dr.

Warren’s communications back in 2011 that if the IDI had taken BCH’s current position then, he would

have continued to withhold cooperation on the assignment. It is far from clear what the outcome of such

an impasse would have been, and certainly not obvious that his reliance on the representations made to

him at the time was without detrimental effect on his prospective income from the Moderna license.

        A second line of argument is that, by his own admission, Dr. Warren knew he was required to

assign his inventions over to the IDI regardless of any promises regarding revenue-sharing. With respect

to the claim that Dr. Warren “knew” he had to execute the assignments because this is “standard practice”

at research institutions, and therefore he could not be relying on the Defendant’s representations when he

chose to execute them, let us recall that (a) Dr. Warren was no longer employed at the IDI when the 2011

exchanges occurred, and (b) it is clear from his deposition testimony that Dr. Warren understood that such

requirements might arise pursuant to an institutional policy and the legal status of any rights and

obligations so defined was exactly what his questioning was designed to elicit, clarify and confirm.

P. Contrary to the Defendant’s memorandum, Dr. Warren has never disclaimed a damages
    remedy in this case and has the right in law to amend his relief request to conform to the
    evidence should the evidence in the case support such a remedy.

        The memorandum falsely states that Dr. Warren has “disclaimed” a damages remedy in this

dispute. The prayer for relief in his complaint did not specify a damages component because there was no

way to place a dollar value on the detriments flowing from the reduced Inventor’s Share and the failure to

deliver equity in kind at “the earliest opportunity” given that, at the time of filing: (a) the amount of

equity involved was undisclosed; (b) the equity was illiquid and without a public market; and (c) the



                                                      17
prospective tax treatment-related injury was unquantifiable without detailed information on the timing

and character of the Moderna equity transaction. The quoted remarks from Dr. Warren’s deposition are

not a disclaiming of any damages remedy but rather a description of the state of affairs at the time the

deposition was taken. The law recognizes that a change in underlying conditions or available information

as a case unfolds can support an amended request for relief “when justice so requires.” Fed. R. Civ. P.

15(a). Furthermore, the Plaintiff’s original request included asking for “such other relief as the Court

deems just and appropriate” and, where it does not prejudice the rights of the defendant, the Court can on

its own initiative tailor relief in light of its findings regarding the actual and current circumstances as they

relate to injuries alleged by a plaintiff.

        If the court finds for the Plaintiff, declaratory relief remains an applicable remedy for addressing

the ongoing aspects of the royalty obligation, and some combination of a declaratory judgment and an

injunction may still provide the best solution for addressing the injuries arising from the Defendant’s

failure to distribute stock in kind “at the earliest opportunity” as the IDI Policy promised.

Q. Contrary to the Defendant’s memorandum, the possibility that provisions of IRS Section 1235
    might afford capital gains tax treatment for Dr. Warren’s distributions does not obviate his
    claim that the failure to distribute stock as prescribed by the IDI Policy is detrimental.

        After his deposition last November, Dr. Warren independently learned that provisions within IRS

Code Section 1235 might allow him to get the benefit of capital gains tax treatment on his Moderna

license distributions, regardless of their form (cash or stock) or underlying source (equity vs. product

royalties or cash fees, etc.) In order to obtain such treatment, which would greatly reduce the Federal tax

burden on his distributions, it would be necessary to take a position with the IRS that the distributions,

which the Hospital reports as non-employee compensation on 1099-MISC forms, are properly classified

as capital gains distributions stemming from the transfer of intellectual property,5 and the IRS would have



        5
          Discussed in Equity and Tax Matters for Faculty published online by Johns Hopkins Technology
Ventures at https://ventures.jhu.edu/wp-content/uploads/2014/11/equity_and_tax_matters_for_faculty.pdf and The
Taxation and Reporting of Distributions Derived from Licensing Intellectual Property by Edward J. Jennings in the
March/April 2004 issue of Taxation of Exempts.


                                                       18
to accept that position. Dr. Warren has recently consulted with two different tax experts to get their views,

and in both cases their advice was broadly consistent with the analysis offered in the Defendant’s

memorandum: there appears to be a strong prima facie case for capital gains treatment (especially given

the relevant assignments were made before the 2018 tax reform that placed new limits on claiming capital

asset treatment on intellectual property), but uncertainty attaches to the outcome due the complexity of the

issues involved in the IRS’s determination of the application of the law to the facts and circumstances.

        By contrast, had the IDI distributed to Dr. Warren his share of Moderna stock back when it was

initially received (when the stock still had a very low basis), there is no reason to doubt that he would end

up paying capital gains tax rates on the stock’s greatly-appreciated value at liquidity, even were that

original distribution to be treated as non-employee compensation. The Defendant has not offered any

evidence with its motion to show that the stock could not have been distributed on receipt and, again, the

IDI Policy promises distribution “at the earliest opportunity.” Therefore, given the uncertainty over

“Section 1235” treatment (conceded by the Defendant in its own memorandum) the Hospital has failed to

show that there can be no case for injury to the Plaintiff arising from the failure to distribute the stock. At

minimum, even a simple declaratory judgment ruling that the IDI promises apply could improve the

Plaintiff’s position in later seeking damages if a “Section 1235”-based tax position were to be rejected.

        An important point easily elided here (perhaps usefully, from the Defendant’s point of view) is

that the IDI Policy promises to distribute equity to its employee-inventors “at the earliest opportunity”

while the 1992 BCH Policy makes no such promise regarding equity-based distributions, regardless of

their form. Therefore, even if we set aside issues related to taxation and treat stock and its cash equivalent

as interchangeable, there is still the matter of the promised timing of the equity-based payout. Clearly,

time is of the essence in this as in most contracts. If A agrees to pay B $1000 for a car on the assignment

of title and after receiving the car and the title announces he has changed his mind and will pay B only at

an indeterminate time of his own choosing, then B surely has a justiciable claim against A.

R. Contrary to the Defendant’s memorandum, the IDI policy does indeed unambiguously promise
    the distribution of equity taken in consideration for a license to inventors, and (equally


                                                      19
    relevant) it directs that such distributions be undertaken “at the earliest opportunity.”

        The language of the IDI Policy speaks for itself. (SUMF Ex. 3 at p. 10 of the Policy, Exhibit 1 at

28:20-29:10). There is no basis other than casuistry and verbal chicanery for asserting that it carves out a

special sub-category of equity received “in lieu of a Licensing Fee” apart from equity not received for a

License Fee with only the former being “equity taken as a royalty” and therefore subject to being

“distributed to inventors at the earliest opportunity following receipt,” nor is there any definition or other

verbiage to show that an upfront payment of equity (the only equity arrangement countenanced by the

Policy without special dispensation) should be considered distinct from payment of equity “in lieu of a

Licensing Fee,” nor would the mere existence of cash license fee terms in a license agreement somehow

entail that an upfront payment of equity is not itself the payment of equity “in lieu of a Licensing Fee,”

for the obvious reason that the existence of one licensing fee does not preclude the existence of another.

                                               CONCLUSION

        Regarding the Standard of Decision for a motion for summary judgment, as the Defendant notes,

the Court “must view the record in the light most favorable to the nonmoving party and give that party the

benefit of all reasonable inferences in its favor.” Clifford v. Barnhart, 449 F.3d 276, 280 (1st Cir. 2006)

(citation omitted). With the record so viewed, the moving party must show “that there is no genuine

dispute as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). As detailed in this memorandum and in the Reply to the Defendant’s Statement of Undisputed

Material Facts filed along with it, the Defendant has not come close to meeting this requirement. The

Plaintiff therefore respectfully moves the Court to deny the Defendant’s motion.

                                                            Respectfully submitted,



                                                                /s/ Luigi Warren
                                                            Luigi Warren (Pro Se)
                                                            202 S. Raymond Ave, #205
                                                            Pasadena, CA 91105
                                                            Tel: (617) 275-1489
                                                            luigi.warren@outlook.com


                                                      20
Date: March 8, 2019




                                 CERTIFICATE OF SERVICE

        I, Luigi Warren, hereby certify that, in accordance with Local Rule 5.2(b), the
foregoing document was filed through the ECF system on March 8, 2019 and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                        /s/ Luigi Warren
                                       Luigi Warren (Pro Se)




                                                  21
